Citation Nr: 1741636	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION


The Veteran had active service in the United States Marine Corps (USMC) from December 1951 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and his daughter appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A copy of the transcript of that hearing has been associated with the claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Tinnitus is etiologically related to the acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has tinnitus as a result of in-service noise exposure.  Specifically, he served as a demolitions specialist and reported exposure to loud noise while performing his duties.  For instance, during demolitions training, the Veteran participated in taking down trees and blowing up a ditch that was 200 to 300 feet long.  The Veteran testified that he did not have any significant acoustic trauma after service, noting that he operated a gas station for more than forty years.  

The Veteran's daughter, S. W., testified that the Veteran's service also included range control, during which he provided rifle training.  The Veteran used to discuss his in-service demolition duties with his daughter, which also included underwater demolition and clearing paths through forests.  S. W. testified that the Veteran could not remember wearing any type of hearing protection.  In addition, S. W. reported that the Veteran had been complaining of ringing in his ear since she was a small child.  

The Veteran's service personnel records reflect military occupational specialties (MOS) of demolition man and combat engineer.  The Veteran's reported noise exposure during service is consistent with the facts and circumstances of his service.  Thus, the Board concedes that the Veteran sustained acoustic trauma during active service. 

The Board notes that the Veteran's service treatment records cannot be located, and all efforts to obtain the missing records appear to have been exhausted, as set forth in an April 2014 letter to the Veteran.  When service treatment records are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran was provided a VA examination in March 2014.  At the examination, he described being exposed to noise from explosions, weapons, and demolitions during service.  After service, the Veteran stated that he worked in a coal mine for a year, in factories for two to three years, and as the owner/operator of a gas station for 43 years.  The examiner noted that the Veteran reported recurrent tinnitus that had been occurring "for a long time" in his left ear.  However, the Veteran did not otherwise specify when he first experienced tinnitus.  He described a buzzing in his ear that occurred almost every evening and lasted for an hour.  The examiner did not provide an opinion as to the etiology of the Veteran's tinnitus, stating that without the Veteran's service treatment records, any etiological opinion would be speculative.  

The Board has considered the March 2014 VA opinion and concludes that it lacks probative value, as the examiner was unable to provide an etiological opinion.  Moreover, the examiner did not give sufficient consideration to the Veteran's lay statements regarding his in-service noise exposure or to his reports of experiencing tinnitus for a "long time."  

Tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  In this regard, the Board finds the statements of the Veteran and his daughter probative with regard to the onset of the Veteran's tinnitus.  Although the Veteran was unable to remember exactly when he first experienced tinnitus, he reported that it had been ongoing for a long time.  In addition, his daughter testified that the Veteran's complaints of ringing in his ears dated to her early childhood.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus.  Moreover, the Veteran's daughter is competent to testify to the symptoms the Veteran reported to her during her childhood.  The Board finds the Veteran and his daughter credible in their reports regarding the onset of the Veteran's tinnitus, as those reports are consistent with the circumstances of the Veteran's service and with the record as a whole.  

In sum, the Veteran has a current diagnosis of tinnitus and the Board concedes that he sustained acoustic trauma during military service.  The VA medical opinion of record lacks probative value in determining whether a nexus exists between the Veteran's current disability and his active service.  However, the Veteran and his daughter have competently and credibly testified that the Veteran has experienced tinnitus at least since S. W.'s early childhood.  Affording the Veteran the benefit of the doubt in this regard, the Board concludes that continuity of symptomatology since service has been established.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


